                 Case 3:21-bk-30521                        Doc 7       Filed 03/31/21 Entered 04/01/21 16:29:04                                         Desc Main
                                                                       Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name SmithFly Designs LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Abbey Credit Union,                                                                                                                                                      $52,760.00
 Inc.
 800 Falls Creek Dr.
 Vandalia, OH 45377
 Anchor Finanicial                                               Creditor Claims a                                  $135,000.00                 $14,300.00              $120,700.00
 Services                                                        security interest
 955 Commerce                                                    in all assets.
 Drive, Suite A
 Perrysburg, OH
 43551
 Arcbest Corporation                                                                                                                                                        $9,000.00
 PO Box 10048
 Fort Smith, AR
 72917
 DeWayne Smith                                                   Covertable Note                                                                                          $18,322.00
 183 S. Dorset
 Troy, OH 45373
 Dick Stieneman                                                  Convertable Note                                                                                         $18,000.00
 25 N. Mullberry
 Troy, OH 45373
 Kabbage                                                                                                                                                                  $28,191.00
 730 Peachtree St.
 NE # 1100
 Atlanta, GA 30308
 Ohio Department of                                              14 Tax Liens for       Disputed                                                                          $20,000.00
 Taxation                                                        Sales Tax
 Attn: Bankruptcy                                                Reports will be
 Division                                                        filed and tax
 PO Box 530                                                      liability is
 Columbus, OH                                                    expected to be
 43216-0530                                                      less then claimed
                                                                 amounts.
 On Deck Cepital Inc.                                            Credit Card                                                                                            $148,847.68
 1400 Broadway 25th                                              Processing
 Floor
 New York, NY 10018



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 3:21-bk-30521                        Doc 7       Filed 03/31/21 Entered 04/01/21 16:29:04                                         Desc Main
                                                                       Document      Page 2 of 2


 Debtor    SmithFly Designs LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 PayPal Credit                                                                                                                                                            $22,317.57
 PO Box 71202
 Charlotte, NC
 28272-1202
 Ruth Anne Smith                                                 Convertable Note                                                                                         $75,000.00
 116 Mt. Vernon Ct.
 Locust Grove, VA
 22508
 Square Capital                                                                                                                                                             $4,401.74
 1455 Market St.,
 Suite 600
 San Francisco, CA
 94103
 US Bank                                                                                                                                                                  $15,695.15
 PO Box 5229
 Cincinnati, OH
 45201
 US Bank                                                                                                                                                                  $11,725.32
 PO Box 64991
 Saint Paul, MN
 55164
 US Bank                                                         PPP Loan                                                                                                 $28,258.31
 PO Box 64991
 Saint Paul, MN
 55164




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
